Citation Nr: 0626707	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-03 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to February 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


REMAND

The veteran contends he has PTSD resulting from events he 
experienced during non-combat military service.  The claimant 
specifically maintains that he almost drowned during a test 
to join a Navy underwater demolitions team; that he incurred 
burns during fire fighting training; that he witnessed a 
fellow sailor die as a result of being pulled through an 
"anchor eye;" and that he was constantly threatened with 
orders to be shipped off to Vietnam.  See PTSD Questionnaire, 
received by VA in September 2002.  

An August 2002 VA PTSD examination report shows that the 
examiner had an opportunity to review the veteran's claims 
folder.  The examiner noted that the veteran was being 
followed at the Veterans Outreach Center in Springfield, 
Massachusetts.  The veteran noted that his involvement in a 
1996 automobile accident triggered military-related memories 
and feelings, which precipitated symptoms such as nightmares, 
increased anxiety, and vigilance.  The veteran recounted the 
above-mentioned stressors.  PTSD, described as chronic with a 
delayed onset, was diagnosed.  The examiner commented that 
the examination findings and the history supplied by the 
veteran was consistent with PTSD related to stressors 
incurred while in the military.  

As mentioned, that the veteran has informed VA that he is 
currently being treated for PTSD at the Vet Center in 
Springfield, Massachusetts.  See VA Form 21-4138, dated in 
November 2002.  While an October 2002 letter from a Licensed 
Clinical Social Worker from the Springfield Vet Center is of 
record, treatment records from this facility have not been 
obtained.  Under Bell v. Derwinski, 2 Vet. App. 611 (1992), 
VA is deemed to have constructive knowledge of certain 
documents which are generated by VA agents or employees.  Id. 
at 612-13.  If those documents predate a Board decision on 
appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id.  As such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2005); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2005).

While a VA examiner in August 2002 essentially related the 
veteran's diagnosed PTSD to his historical recitation of 
service-related stressors, while the appellant completed a 
fire fighting course in November 1968, and while he was 
assigned to a Mine Squadron, the RO has not attempted to 
independently verify the specific events which the claimant 
states caused his PTSD.  On remand, the RO should attempt to 
verify whether during the veteran's service he was exposed to 
the stressors which he has identified.  To this, VA has a 
duty to provide a summary of his stressor statements to the 
U.S. Army and Joint Services Records Research Center (JSRRC), 
and ask them to attempt to verify the stressors.  38 U.S.C.A. 
§ 5103A(b).  Therefore, on remand, the veteran should be 
asked to provide a more detailed statement of his stressors 
and that statement, as well as any other stressor statement 
previously offered, should discussed in a report to be 
forwarded to the JSRRC.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the United 
States Court of Appeals for Veterans 
Appeals in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO attempt to obtain all 
available treatment records from the Vet 
Center in Springfield, Massachusetts.  If 
no additional records are available a 
formal written unavailability memorandum 
must be added to the claims file, and the 
veteran informed in writing.  

3.  The RO should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
his alleged service stressors, such as 
the dates, locations, units involved, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, and units 
of assignment.  With this information, 
the RO should review the file and prepare 
a summary of the veteran's alleged 
service stressors.  This summary must be 
prepared whether or not the veteran 
provides an additional statement, as 
requested above.

4.  The RO, after waiting an appropriate 
time period for the veteran to respond, 
should prepare of a summary of his 
stressors using both the information 
provided in reply to the above request 
and the facts found in the earlier 
stressor statements found in the claims 
file.  The RO should forward the summary 
to JSRRC and ask them to attempt verify 
each claimed stressor.  The veteran must 
be informed of the results of the search.

5.  If, and only if, at least one of the 
claimed stressors is independently 
verified by the JSRRC or otherwise, the 
veteran should be afforded a VA 
psychiatric examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any diagnosed 
PTSD.  All indicated studies, tests and 
evaluations deemed necessary should be 
performed, including psychological 
testing designed to ascertain whether the 
veteran has PTSD due to an independently 
verifiable inservice stressor.  The 
examiner should be informed of any 
stressor which has been independently 
verified.  A diagnosis of PTSD under DSM 
IV criteria should be made or 
definitively ruled out.  If PTSD is 
diagnosed, the examiner must identify the 
independently verifiable inservice 
stressor(s) supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  The claims folder, including a 
copy of this REMAND, must be made 
available to and reviewed by the 
examiner.  

6.  The veteran is hereby notified that 
it is his responsibility to report for a 
VA examination (if ordered) and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  If an examination is conducted, 
the RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

8.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case 
(SSOC), and provide the appellant and his 
representative with an opportunity to 
respond.  The RO is advised that it is to 
make a determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

